Exhibit FINAL REDACTED COPY SECUR-LINE PRODUCTS LICENSE AGREEMENT This Secur-Line Products License Agreement (the “Agreement”) is dated effective as of October 1, 2008 (the “Effective Date”), by and between, Proginet Corporation, a Delaware corporation (“Proginet”), and Beta Systems Software of North America, Inc., a Delaware corporation (“Beta”).Proginet and Beta may be referred to in this Agreement individually as a “Party” and together as the “Parties.” RECITALS WHEREAS, contemporaneously with the execution of this Agreement, Proginet and Beta and Beta Systems Software of Canada, Ltd. have entered into an Asset Exchange Agreement (the “AEA”) which, among other things, provides for the transfer to Beta of certain Proginet customer agreements related to the Secur-Line Products (as defined herein) (such agreements, the “Secur-Line Agreements”); WHEREAS, pursuant to this Agreement, Proginet desires to grant to Beta a non-exclusive license to the Secur-Line Products (as defined herein) to allow Beta to service the Secur-Line Agreements and further license the Secur-Line Products on its own behalf; NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set forth herein, and intending to be legally bound, the Parties agree as follows: ARTICLE 1 DEFINITIONS AND INTERPRETATION 1.1Definitions.In this Agreement, the following terms will have the meanings set out below unless the context requires otherwise. (a) “AAA” has the meaning set forth in Section 11.2(b). (b) “AEA” has the meaning set forth in the Recitals. (c) “Affiliate” means, in respect of a Person, any other Person or group of Persons acting in concert, directly or indirectly, that controls, is controlled by or under common control with the first mentioned Person, and for the purposes of this definition “control” means the possession, directly or indirectly, by such Person or group of Persons acting in concert of the power to direct or cause the direction of the management and policies of the first mentioned Person, whether through the ownership of voting securities or otherwise. (d) “Agreement” means this Agreement including the Schedules to this Agreement as it or they may be amended or supplemented from time to time, and the expressions “hereof”, “herein”, “hereto”, “hereunder”, “hereby” and similar expressions refer to this Agreement and not to any particular Section or other portion of this Agreement. (e) “Audit” has the meaning set forth in Section 4.1. [***] Confidential Treatment Requested Confidential portion omitted and filed separately with the Commission DAL02:525933.8 - 2 - REDACTED COPY (f) “Beta Indemnified Parties” has the meaning set forth in Section 7.1(a). (g) “Business Day” means any day on which the commercial banks in New York, New York are open for normal business transactions. (h) “Commission Amounts” has the meaning set forth in Section 2.3(b). (i) “Documentation” means documentation, manuals and other written materials, including documentation that describes the functional and technical specifications for, the operating environment for, installation of, functions of and use of the Secur-Line Products. (j) “Effective Date” has the meaning set forth in the Preamble. (k) “including” means including without limitation, and “includes” means includes, without limitation. (l) “Indemnified Party” has the meaning set forth in Section (m) “Indemnifying Party” has the meaning set forth in Section (n) “Infringement Exceptions” means that Proginet shall have no obligation with respect to any claim under, or with respect to, any representation, warranty, covenant or indemnity to the extent such claim results from:(i) Beta’s combination of the Secur-Line Products with items not provided, specified or used by Proginet in combination with the Secur-Line Products immediately prior to the Effective Date; (ii) enhancements, modifications or derivative works of Secur-Line Products not made by Proginet after the Effective Date; (iii) use of the Secur-Line Products in other than the same or substantially similar Operating Environment used by Proginet immediately prior to the Effective Date; or (iv) the distribution, operation or use of the Secur-Line Products for the benefit of a third party other than pursuant to a Secur-Line Agreement. (o) “License”has the meaning set forth in Section 2.1. (p) “Losses” means losses, liabilities, damages, actions, claims, costs and expenses (including reasonable attorney’s fees and disbursements). (q) “Operating Environment” means the entire computing environment in which a software product is being used, including the computer operating system, hardware platform, interpreter or compiler version, and the network architecture and protocols implemented. (r) “Party” means a party to this Agreement and any reference to a Party includes its successors and permitted assigns; “Parties” means every Party. (s) “Person” includes an individual, a partnership (limited or general), a corporation, a limited liability company, a trust, a joint venture, an unincorporated organization, a union, a government or any department or agency thereof and the heirs, executors, administrators or other legal representatives of an individual. [***] Confidential Treatment Requested Confidential portion omitted and filed separately with the Commission DAL02:525933.8 -3 - REDACTED COPY (t) “Proginet Confidential Information” has the meaning set forth in Section 5.1. (u) “Proginet Indemnified Parties” has the meaning set forth in Section 7.2. (v) “Royalty Fees” has the meaning set forth in Section 2.3. (w) “SEC” has the meaning set forth in Section 11.5. (x) “Secur-Line Agreements” has the meaning set forth in the Recitals. (y) “Secur-Line Products”means the software products and related materials identified on Schedule A, and all Documentation and Source Materials related thereto. (z) “Source Materials” means all source code, including (i) all human readable statements which, when processed by a compiler, assembler or interpreter become a computer executable version of the Secur-Line Products, and (ii) any build scripts and ancillary files required to transform those human readable statements into the computer executable version of the Secur-Line Products, and (iii) all technical design and development documentation for the Secur-Line Products thereto supplied to Beta.For greater certainty, Source Materials includes, with respect to the Secur-Line Products thereto, (i) a copy of all compiler(s), development tools, build scripts, and compilation instructions necessary to build, execute and operate the Secur-Line Products in executable form; (ii) a copy of all means technical documentation describing the procedures for building, compiling, and executing the Secur-Line Products in sufficient detail to enable a typical software programmer to be able to build, compile and execute them from the Source Code provided in connection with the Secur-Line Products thereto; and (iii) all passwords, decryption tools, decryption keys and the like necessary to access and utilize any of the foregoing. (aa) “Survival Period” has the meaning set forth in Section 6.3. (bb) “Term” has the meaning set forth in Section 10.1. (cc) “Trade-Marks” means Proginet’s trade-marks identified in Schedule B that relate to the Secur-Line Products. 1.2Headings and Table of Contents.The division of this Agreement into Articles and Sections, the insertion of headings, and the provision of any table of contents are for convenience of reference only and will not affect the construction or interpretation of this Agreement. 1.3Number and Gender.Unless the context requires otherwise, words importing the singular include the plural and vice versa and words importing gender include all genders. [***] Confidential Treatment Requested Confidential portion omitted and filed separately with the Commission DAL02:525933.8 -4 - REDACTED COPY 1.4Statute References.Any reference in this Agreement to any statute or any section thereof will, unless otherwise expressly stated, be deemed to be a reference to such statute or section as amended, restated or re-enacted from time to time. 1.5Section and Schedule References.Unless the context requires otherwise, references in this Agreement to Sections or Schedules are to Sections or Schedules of this Agreement. 1.6SchedulesError! Bookmark not definedThe following schedules form part of this Agreement: Schedule A-Secur-Line Products Schedule B-Trade-Marks ARTICLE 2 LICENSE GRANT 2.1Grant of License.Subject to the terms and conditions of this agreement, and in consideration for the trade accounts receivable retained by Proginet pursuant to Section 2.4 of the AEA, Proginet hereby grants to Beta a perpetual (subject to Section 10.1), irrevocable (subject to Section 10.1), world-wide, royalty-bearing, non-exclusive, and transferable (subject to Section 9.1) right and license (the “License”) to: (a) license, sublicense to Beta’s Affiliates and its and their customers, market, sell, install and use the Secur-Line Products (including by embedding the Secur-Line Products in Beta’s own products and services); (b) use the Source Materials to maintain, modify and create derivative works from the Secur-Line Products; and (c) use the Trade-Marks solely (1) in connection with Beta’s exercise of its rights under subparagraphs (a) and (b) above, and (2) pursuant to Proginet’s then-current Trade-Mark usage guidelines as communicated to Beta from time to time. 2.2Additional Trade-Mark Terms.In addition to the rights provided in Section 2.1(c) above, Beta may also use its own trade-marks and brand names in connection with the Secur-Line Products.Beta acknowledges that it can represent itself only as an authorized user or licensee of the Trade-Marks and shall not hold itself as being the owner of the Trade-Marks or as the agent or legal representative of Proginet with respect to the Secur-Line Products and Trade-Marks. 2.3Royalty
